DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 2/9/2021.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/14/2021 has been considered by Examiner. 

Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, and 15-20 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (USPN 8,599,741) in view of He (USPAN 2013/0100876).
	Consider claims 1, 16, and 20, Tao discloses a data processing method (see col. 2 lines 16-23 and claim 1; also, see figure 2 (reproduced below for convenience)), a device for data processing comprising a storage used for storing program code and a processor used for executing the program code stored in the storage to perform acts (see figure 5, wherein disclosed is said data processing device, wherein the devices shown also show a memory in each of elements 501, and it is inherent that each device also comprises a processor), and a non-transitory computer-readable medium comprising program codes executable by a terminal device, wherein the program codes include instructions when executed by the terminal device for executing acts (see figure 5, wherein disclosed is a plurality of data processing devices, wherein the devices shown also show a memory in each of elements 501, and it is inherent that each device also comprises said computer-readable medium) comprising:
 	acquiring, by a receiving end, data to be processed (see col. 2 lines 16-23 and claim 1: receiving a data structure); 
 	determining whether the data to be processed is relay data according to at least one of: information borne in the data to be processed, information borne in a message for applying for a resource for the data to be processed, information of a resource occupied by the message for applying for the resource for the data to be processed, or information needed for acquiring the data to be processed (see col. 2 lines 16-23 and claim 1: the received data includes a relay mode indication field, which is used to determine whether the PDU is a relay MAC PDU or not); and 
 	performing an operation on the data to be processed according to whether the data to be processed is the relay data (see col. 2 lines 16-23 and claim 1: the transceiver reads the relay mode indication field to determine whether the PDU is a relay MAC PDU or not, and the transceiver transmits the protocol data packet based on the determination).

    PNG
    media_image1.png
    491
    662
    media_image1.png
    Greyscale

 	Although Tao discloses determining whether the data to be processed is relay data according to information borne in the data to be processed (see above), Tao does not specifically disclose making a determination according to at least one of information 
 	He teaches making a determination according to at least one of: information borne in a message for applying for a resource for the data to be processed, information of a resource occupied by the message for applying for the resource for the data to be processed, and information needed for acquiring the data to be processed (see paragraph 100: the MME receives an SI-AP request message and extracts an identity from data carried in the request message, and determines the type of a subscribed user according to the extracted identity, i.e. making a determination according to information borne in a message for applying for a resource for the data to be processed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tao and combine it with the noted teachings of He. The motivation to combine these references is to provide a method for mobility management and for implementing service processing (see paragraph 2 of He).

 	Consider claims 2 and 17, Tao discloses determining whether the data to be processed is the relay data according to the information borne in the data to be processed comprises: determining whether the data to be processed is the relay data according to data in a physical layer of the data to be processed, information borne by a Protocol Data Unit (PDU) in a Media Access Control (MAC) layer, information borne by (see col. 4 lines 20-27: the information is in a MAC PDU header).

 	Consider claims 3 and 18, Tao discloses determining whether the data to be processed is the relay data according to the information borne in the data to be processed comprises: when a relay information indication field included in the data to be processed indicates that the data to be processed is the relay data, determining that the data to be processed is the relay data; or- when identification information of a remote terminal is carried in an adaptation layer of the data to be processed, determining that the data to be processed is the relay data; or, when bearer identification information is carried in the adaptation layer of the data to be processed, determining that the data to be processed is the relay data; or when specific bearer identification information is carried in the adaptation layer of the data to be processed, determining that the data to be processed is the relay data (see col. 4 lines 20-23: relay mode indication 201 field is used to determine that the data to be processed is relay data).

	Consider claims 4 and 19, Tao discloses that the relay information indication field is borne in a physical layer control channel or a physical layer traffic channel (see col. 2 line 64 to col. 3 line 6).
 	
 	Consider claim 8, Tao discloses determining whether the data to be processed is the relay data according to the information of the resource occupied by the message for applying for the resource for the data to be processed comprises: determining whether (see col. 3 lines 31-37).

	Consider claim 15, Tao discloses that the data to be processed belongs to a Layer 2 packet (see col. 4 lines 20-27: the information is in a MAC PDU header, i.e. a Layer 2 packet)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tao (USPN 8,599,741) in view of He (USPAN 2013/0100876) and Yu (USPAN 2010/0232546).
Consider claim 5, although Tao discloses a relay information indication field (see above), Tao does not specifically disclose that it is borne in Downlink Control Information (DCI) or Uplink Control Information (UCI) transmitted through a physical control channel; or the relay information indication field is borne at a front end of physical traffic channel data in the physical layer traffic channel.
Yu teaches a relay information indication field (see above), Tao does not specifically disclose that it is borne in Downlink Control Information (DCI) or Uplink Control Information (UCI) transmitted through a physical control channel; or the relay information indication field is borne at a front end of physical traffic channel data in the physical layer traffic channel (see paragraph 25: the R-DCI block comprises a relay physical downlink control channel (R-PDCCH) and/or a relay downlink physical hybrid automatic repeat request indicator channel (R-PHICH)).
(see paragraph 25 of Yu).

Allowable Subject Matter
Claims 6-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (added as relevant art specifically with respect to Applicant’s amendment filed on 12/29/2021).
Yamamoto (USPAN 2012/0314586). For example, see the abstract: “upon receiving data addressed to a mobile station by a receiving unit when disconnection of a radio connection with the mobile station is detected by a disconnection detection unit, a relay/non-relay determination unit determines whether or not to relay the data based on the type of communication determined by a communication type determination unit and performs relay of the data according to the determination.” This portion also teaches Applicant’s claims with respect to either “information borne in a message 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412